UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-4513



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MARCUS JERMAINE MCDANIEL,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Frank W. Bullock, Jr.,
District Judge. (CR-04-140-FWB)


Submitted:   April 26, 2006                   Decided:   May 12, 2006


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John J. Korzen, Kernersville, North Carolina, for Appellant.
Robert Albert Jamison Lang, OFFICE OF THE UNITED STATES ATTORNEY,
Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Marcus Jermaine McDaniel pled guilty to one count of

conspiracy to distribute in excess of fifty grams of cocaine base

(“crack”), in violation of 21 U.S.C.A. §§ 841(a)(1) and (b)(1)(A),

846 (West 1999 & Supp. 2005).             The district court sentenced

McDaniel to 240 months in prison.            McDaniel timely appealed.

McDaniel’s    counsel   has   filed   a   brief   pursuant   to   Anders   v.

California, 386 U.S. 738 (1967), stating that, in his opinion,

there are no meritorious grounds for appeal, but questioning

whether the district court erred in sentencing McDaniel to 240

months in prison.       McDaniel filed a pro se supplemental brief

challenging his sentence and asserting that his guilty plea was

involuntary.    We affirm McDaniel’s conviction and sentence.

          McDaniel and his counsel question whether the district

court erred in imposing a 240-month sentence.            Under 21 U.S.C.

§ 841(b)(1)(A), there is a mandatory minimum sentence of twenty

years and a maximum sentence of life in prison for convictions

involving fifty grams or more of crack when a defendant previously

has been convicted of a felony drug offense.         McDaniel pled guilty

to conspiracy to distribute more than fifty grams of crack and the

government’s 21 U.S.C. § 851 (2000) information notified him of the

government’s intent to use one of his North Carolina felony drug

convictions to trigger the twenty-year statutory mandatory minimum

sentence. Thus, his mandatory minimum sentence was twenty years in


                                  - 2 -
prison.      McDaniel’s   challenges    to   the    determination      of    his

guideline range are meritless and, in any event, would not warrant

relief from his sentence because the district court departed below

the guideline range to sentence him to the statutory mandatory

minimum sentence.

            McDaniel also challenges the district court’s failure to

impose a sentence below the statutory minimum sentence.               However,

a district court may depart below a statutory mandatory minimum

term of imprisonment only if the government files a motion under 18

U.S.C. § 3553(e) (2000).    Melendez v. United States, 518 U.S. 120,

128-30 (1996). No such motion was filed in this case; accordingly,

the district court lacked the authority to impose a sentence below

240 months.

            Finally,   McDaniel    asserts   that   his   guilty      plea   was

involuntary because he felt pressured into the plea by the fear of

a   life   sentence.    However,   McDaniel’s      plea   was   not   rendered

involuntary merely because it was influenced by his desire to avoid

a higher sentence.     North Carolina v. Alford, 400 U.S. 25, 31, 37-

38 (1970).

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.    We therefore affirm McDaniel’s conviction and sentence.

This court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for


                                   - 3 -
further review.    If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move   in   this   court    for   leave   to   withdraw   from

representation.    Counsel’s motion must state that a copy thereof

was served on the client.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                    - 4 -